                                                                                                       Gary B. Eidelman
                                                                                                  Phone: (410) 332-8975
                                                                                                    Fax: (410) 332-8976
                                                                                                Gary.Eidelman@saul.com
                                                                                                         www.saul.com




                                                                            November 5, 2019

Via ECF

Honorable Frederic Block, U.S.D.J.                              Honorable Ramon E. Reyes, Jr, U.S.M.J.
U. S. District Court for                                        U. S. District Court for the Eastern District
the Eastern District of New York                                of New York
225 Cadman Plaza East                                           225 Cadman Plaza East
Brooklyn, New York 11201                                        Brooklyn, New York 11201


       Re:     Joseph J. Plumeri II v. Steven B. Barger,
               Civil Case No. 1:19-cv-05896-FB-RER

Dear Judge Block and Magistrate Judge Reyes:

        This firm is counsel to Plaintiff Joseph J. Plumeri II. Plaintiff filed a Complaint for
Declaratory Judgment against Defendant Steven Barger on October 18, 2019, and Defendant’s
response to the Complaint is due November 12, 2019. On November 5, 2019, Defendant moved
for an extension of time to respond. ECF No. 9.

       Plaintiff requests that the Court reserve judgment on Defendant’s motion until Plaintiff
has an opportunity to respond, which he intend to do by 5:00 PM on Thursday, November 7,
2019.

       Thank you for your consideration.

                                                                Respectfully submitted,




                                                                Gary B. Eidelman


cc:    Steven B. Barger via email (steve@stevebarger.com)




                          500 E. Pratt Street  Suite 900  Baltimore, MD 21202-3133
                                 Phone: (410) 332-8600  Fax: (410) 332-8862

  DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                       A DELAWARE LIMITED LIABILITY PARTNERSHIP
